DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/05/2019, 03/16/2020 and 10/13/2020 were filed on or after the effective filing date of the instant application on 06/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

The preliminary amendments filed on 06/05/2019 to specification and to the claims have been accepted and entered.

Status of Claims

Claims 5, 8 and 12 have been cancelled.
Claims 14-19 have been newly added.
Claims 1-4, 6-11 and 13-19 are pending.

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore et al (US 2016/0028846) in view of Wang (US 2012/0297431).
Regarding claim 1, Coglitore discloses a method for distributing a streaming media resource, comprising:
receiving, by a pull-stream edge node, a resource acquisition request directed to a target streaming media resource sent by a pull-stream client terminal (Figure 1 for residential cache application 106 as “a pull-stream edge node” and requester device 128 as “a pull-stream client terminal”; and ¶ [0025] and ¶ [0040] for the residential cache application 106 receives an access request of streaming content item 108 from the requester device 128 of a second user);
sending, by the pull-stream edge node, a pull-stream query request to a central scheduling system, and receiving a query result fed back by the central scheduling system; wherein the query result indicates a target push-stream edge node that stores the target streaming media resource or a target pull-stream edge node that stores the target streaming media resource (server engine 124 in Figure 1 functions as “a central 
obtaining, by the pull-stream edge node, the target streaming media resource from the target push-stream edge node or the target pull-stream edge node indicated by the query result, and providing the obtained target streaming media resource to the pull-stream client terminal (¶ [0036]-[0040], ¶ [0048]-[0049] and ¶ 0092] for obtaining a full copy of requested content item according to the indicated option to be provided to the user device).
Coglitore is silent about sending a query request to a central system if the target media resource is un-stored at the edge node.
Wang discloses the edge node sends a query request to a central system if the target streaming media resource is un-stored at the edge node, and obtains the target streaming media resource to be provided to the client terminal (¶ [0051]-[0052] and ¶ [0064]-[0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore system with the teaching of Wang, so to enhance system with a capability of searching local storage for requested content before sending query request to a central scheduling in order to reduce time of providing content.

Regarding claim 2, Coglitore in view of Wang discloses the method as discussed in the rejection of claim 1. The combined system further discloses feeding back, if the target streaming media resource is stored at the pull-stream edge node, the target streaming media resource to the pull-stream client terminal (taught by Coglitore; ¶ [0033] and ¶ [0040]; and taught by Wang; ¶ [0052] and ¶ [0066]-[0067]).

Regarding claim 3, Coglitore in view of Wang discloses the method as discussed in the rejection of claim 1. The combined system further discloses when the pull-stream edge node obtains the target streaming media resource, the method further comprises: storing locally, by the pull-stream edge node, the target streaming media resource, and feeding back a resource identifier of the target streaming media resource and node information of the pull-stream edge node to the central scheduling system (taught by Coglitore; ¶ [0043]-[0046]; and taught by Wang; ¶ [0047] and ¶ [0070]-[0072]).

Regarding claim 4, Coglitore in view of Wang discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the resource acquisition request includes a resource identifier of the target streaming media resource; the pull-stream query request includes the resource identifier of the target streaming media resource and node information of the pull-stream edge node (taught by Wang; ¶ [0029]-[0030] and ¶ [0047]-[0048]).



Regarding claim 10, Coglitore in view of Wang discloses the method as discussed in the rejection of claim 9. The combined system further discloses receiving and storing locally, by the central scheduling system, when the pull-stream edge node stores the target streaming media resource, a resource identifier of the target streaming media resource and node information of the pull-stream edge node sent by the pull-stream edge node (taught by Coglitore; Figures 2-3; ¶ [0041]-[0043], ¶ [0063]-[0064] and ¶ [0070]; and taught by Wang; ¶ [0071]-[0075]).

Regarding claim 13, Coglitore discloses a system for distributing a streaming media resource, comprising:
a source node; a level 2 cache node (Figures 1-2); 

a central scheduling system (server engine of social networking system) configured to receive push-stream information uploaded by the push-stream edge node, wherein the push-stream information includes a resource identifier of a streaming media resource directed to by the push-stream request and node information of the push-stream edge node (¶ [0016], ¶ [0024]-[0029], ¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052]); and
a pull-stream edge node containing same configuration information as the level 2 cache node and being configured to: receive a resource acquisition request directed to a target streaming media resource sent by a pull-stream client terminal (¶ [0025] and ¶ [0040]), send a pull-stream query request to the central scheduling system, and receive a query result fed back by the central scheduling system, wherein the query result indicates a target push-stream edge node that stores the target streaming media resource or a target pull-stream edge node that stores the target streaming media resource (¶ [0033]-[0034], ¶ [0037]-[0039] and ¶ [0052]), and obtain the target streaming media resource from the target push-stream edge node or the target pull-stream edge node indicated by the query result, and provide the obtained target 
Coglitore is silent about sending a query request to a central system if the target media resource is un-stored at the edge node.
Wang discloses the edge node sends a query request to a central system if the target streaming media resource is un-stored at the edge node, and obtains the target streaming media resource to be provided to the client terminal (¶ [0051]-[0052] and ¶ [0064]-[0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore system with the teaching of Wang, so to enhance system with a capability of searching local storage for requested content before sending query request to a central scheduling in order to reduce time of providing content.

Regarding claim 14, Coglitore in view of Wang discloses the system as discussed in the rejection of claim 13. The combined system further discloses wherein the push-stream edge node is further configured to feed back, when receiving the pull-stream request that directs to the streaming media resource and is sent by the pull-stream edge node, the streaming media resource to the pull-stream edge node (taught by Coglitore; ¶ [0025] and ¶ [0051]-[0052]).

Regarding claims 15-16, all limitations of claims 15-16 are analyzed and rejected corresponding to claims 2-3 respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coglitore et al (US 2016/0028846) in view of Wang (US 2012/0297431) as applied to claim 9 above, and further in view of Li (US 2017/0171344).
Regarding claim 11, Coglitore in view of Wang discloses the method as discussed in the rejection of claim 9. The combined system further discloses wherein the central scheduling system feeding back the query result to the pull-stream edge node comprises: querying, by the central scheduling system, the pull-stream edge node and/or the push-stream edge node that currently stores the target streaming media resource, and determining a target pull-stream edge node or a target push-stream edge node to redirect the pull-stream edge node that sends the pull-stream query request among the pull-stream edge node and/or the push-stream edge node based on the query result; and feeding back, by the central scheduling system, node information of the determined target pull-stream edge node or node information of the determined target push-stream edge node to the pull-stream edge node that sends the pull-stream query request (taught by Coglitore; ¶ [0033]-[0040], ¶ [0048]-[0049] and ¶ [0052]).
The combined system is silent about determining a target edge node matching with the edge node that sends query request based on the query result, wherein an optimal transmission path is formed between the determined target edge node and the edge node that sends the query request.
Li discloses querying, by the central scheduling system, edge nodes that currently stores the target media resource, determining a target edge node matching with the edge node that sends the query request among the edge nodes determined 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore in view of Wang system with the teaching of Li, so to improve response speed of user’s content request and reduce network congestion.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coglitore et al (US 2016/0028846) in view of Li (US 2017/0171344).
Regarding claim 11, Coglitore discloses the method as discussed in the rejection of claim 17. Coglitore further discloses wherein the central scheduling system feeding back the query result to the pull-stream edge node comprises: querying, by the central scheduling system, the pull-stream edge node and/or the push-stream edge node that currently stores the target streaming media resource, and determining a target pull-stream edge node or a target push-stream edge node to redirect the pull-stream edge node that sends the pull-stream query request among the pull-stream edge node and/or the push-stream edge node based on the query result; and feeding back, by the central scheduling system, node information of the determined target pull-stream edge node or node information of the determined target push-stream edge node to the pull-stream edge node that sends the pull-stream query request (¶ [0033]-[0040], ¶ [0048]-[0049] and ¶ [0052]).

Li discloses querying, by the central scheduling system, edge nodes that currently stores the target media resource, determining a target edge node matching with the edge node that sends the query request among the edge nodes determined based on the query result, wherein an optimal transmission path is formed between the determined target edge node and the edge node that sends the pull-stream query request, and feeding back node information of the determined target edge node to the edge node that sends the query request (Figure 2; ¶ [0029] and ¶ [0041]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore system with the teaching of Li, so to improve response speed of user’s content request and reduce network congestion.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coglitore et al (US 2016/0028846).
Regarding claim 6, Coglitore discloses a method for distributing a streaming media resource, comprising:
storing, by a push-stream edge node, when receiving a push-stream request sent by a push-stream client terminal, the streaming media resource directed to by the push-stream request, and uploading a resource identifier of the streaming media resource and own node information of the push-stream edge node to a central scheduling system, so that when receiving a pull-stream query request sent by a pull-stream edge node, the central scheduling system feeds back the node information of the push-stream edge node to the pull-stream edge node (Figures 1-2 for cache application 106, 218 and 240 as “a push-stream edge node” and “pull-stream edge node” and server engine of social networking system as “central scheduling system”; ¶ [0016], ¶ [0024]-[0029] for storing full copy of content item at cache applications and uploading content item and network representation to social network system; and ¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052] for a cache application sends a content request to a server engine 124 keeping track of multiple residential cache applications which store full copy of requested content item, and receives information of which cache application or content storage 118 stores the full copy of requested content item to be requested from); and
feeding back, by the push-stream edge node, when receiving the pull-stream request that directs to the streaming media resource and is sent by the pull-stream edge 
 
Regarding claim 7, Coglitore discloses the method as discussed in the rejection of claim 6. Coglitore further discloses wherein the pull-stream edge node is configured to receive a resource acquisition request sent by a pull-stream client terminal (¶ [0025] and ¶ [0040]), and obtain node information of a push-stream edge node corresponding to the resource acquisition request from the central scheduling system (¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052]).

	Regarding claim 17, Coglitore discloses the method as discussed in the rejection of claim 6. Coglitore further discloses receiving, by the central scheduling system, when a push-stream edge node receives a push-stream request sent by a push-stream client terminal, push-stream information uploaded by the push-stream edge node, the push-stream information including a resource identifier of the streaming media resource directed to by the push-stream request and node information of the push-stream edge node (¶ [0016] and ¶ [0024]-[0029]); and receiving, by the central scheduling system, the pull-stream query request that directs to the target streaming media resource and is sent by the pull-stream edge node, and feeding back a query result to the pull-stream edge node (¶ [0033]-[0034], ¶ [0037]-[0039] and ¶ [0052]).

	Regarding claim 18, Coglitore discloses the method as discussed in the rejection of claim 17. Coglitore further discloses receiving and storing locally, by the central 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421